I concur in the majority opinion except as noted herein, and in the special concurrence of Judge Mulroney, in which I join.
As I construe section 755.6, Code, 1946, the only officer or private person authorized to arrest under an oral order issued under the section is one who was present in the magistrate's office when the offense was being committed or attempted. Since Conaway knew he was not present, he must be presumed to know that he had no right to attempt to arrest the defendant under the oral order.